Citation Nr: 0729782	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 30 percent evaluation for 
PTSD.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Buffalo, New York 
RO, which has certified the case for appellate review.  

A June 2004 rating decision granted an increased evaluation 
of 50 percent for PTSD, effective May 30, 2003.  Despite this 
increase, the veteran is presumed to be seeking the maximum 
possible evaluation and his claim remains in appellate 
status.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In an April 2002 statement, the veteran stated that VA 
medical records revealed he was totally and permanently 
disabled due to his service connected rash.  In a February 
2003 statement the veteran reported that medical evidence he 
was submitting showed that his disabilities were total and 
permanent, including service connected right shoulder 
numbness and atopic dermatitis.  

The record reflects that service connection has not been 
established for a right shoulder or a skin disability.  
Rather, a May 2000 rating decision found that new and 
material evidence had not been submitted sufficient to reopen 
claims of entitlement to service connection for skin and 
right shoulder conditions.  It is not clear whether the April 
2002 and February 2003 statements were intended to serve as 
requests to reopen these claims.  These matters are referred 
to the RO.  

In September 2007 the Board granted a motion to advance this 
case on its docket.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that approximate 
nearly total occupational and social inadaptability.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Service connected disabilities are evaluated under VA's 
Schedule for Rating Disabilities as up to 100 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 on the basis of criteria contained in the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.  The only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004) 

This appeal involves a claim for an increased rating.  In a 
claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The most recent evidence in this case includes an April 2004 
VA outpatient treatment record in which it was reported that 
the veteran, who was then 80 years old, had been 
ineffectively coping with PTSD as evidenced by depressed and 
irritable mood, intrusive thoughts, sleep disturbance and 
intolerance of others.  He was noted to have unresolved 
issues related to combat, and a decline in his level of 
functioning.  The diagnosis was PTSD, and the Global 
Assessment of Function (GAF) was 45.  A GAF of 45 denotes 
serious symptoms or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2007).

The April 2004 findings are consistent with the most recent 
clinical evidence dated in July 2004 from a psychologist at a 
Vet Center.  The psychologist reported that the veteran had 
been seen for an unscheduled visit.  The psychologist 
evaluated the veteran's disability as severe.  The veteran 
reported that he was too aggravated to even cut grass, and 
that he was sleepless, had so much anxiety he had difficulty 
speaking, and that anxiety and anger had reached new heights.
These findings contrast with earlier findings.  On the 
veteran's most recent VA examination, which took place in 
August 2003, there was an Axis I diagnosis of PTSD, chronic 
and a GAF of 58.  On VA treatment earlier in April 2004 than 
the record described above, the assessment was PTSD, chronic, 
moderate, and a GAF of 55 was assigned.  These GAFs denote a 
moderate disability.  DSM IV.

In sum, while earlier records suggest a moderate disability, 
the most recent findings show a severe disability with a GAF 
indicative of an inability to keep a job or have friends.  An 
inability to keep a job would equate to total occupational 
impairment.  The veteran does not have total social 
inadaptability inasmuch as he is maintaining a relationship 
with a "SO" or significant other: however, the GAF and 
description of his disability more closely approximate the 
criteria for a 100 percent rating than for a lesser 
evaluation.  38 C.F.R. § 4.7.  Accordingly a 100 percent 
rating is granted.


ORDER

An increased, 100 percent, rating for PTSD is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


